— Order reversed, with costs to abide event, and order made changing place of trial, unless within twenty days after service of notice of order, to be entered hereon, the plaintiffs stipulate that the evidence of such witnesses as the defendant may desire to take in the county of Wyoming shall be so taken before a referee to be selected by the parties, or, if they cannot agree, to be appointed by the court, and that such evidence be read on the trial with the same effect as though the witnesses were present, and in case such stipulation be given, order affirmed, with costs to abide event. Opinion

Per Curiam.